OSBORNE, Judge
(dissenting).
This case involves what is referred to in common parlance as a rear-end collision which happened in broad daylight. There is a question in evidence as to whether visibility was clear in the direction of the approaching vehicle for 162 feet or 517 feet. As I view the matter, this is of no significance. If there were a hill, appellee had the duty of not topping it at a speed that would be excessive when taking into consideration his forward visibility. I am concerned that the court refuses to recognize the validity of a long line of cases dealing with this exact situation. In Lexington-Hazard Express Co. v. Umberger, 243 Ky. 419, 48 S.W.2d 1066 we held a motorist negligent as a matter of law when he was rounding a sharp curve at night blinded by lights of an oncoming vehicle and struck a parked truck in the rear.
There we said:
“ * * * he continued along without taking any precaution to avoid hitting what might be in his path, when, had he taken the precaution of slackening his speed ands having his car under such control as to be able by the exercise of ordinary care to avoid hitting what might be ahead of him, he could have easily avoided this collision. * * * Under the circumstances of being blinded by the Barton lights and not knowing what was just around the curve, Gamble was under the duty of at least taking some of the precautions outlined. See Downing and City of Providence Cases [Downing v. Baucom’s Adm’x, 216 Ky. 108, 287 S.W. 362; City of Providence v. Young, 227 Ky. 690, 13 S.W.2d 1022]. It is admitted he did nothing. Hence there was no question for the court to submit to the jury on this matter of contributory negligence, and it should have peremptorily instructed the jury to find for the appellant.”
In Dixie Ice Cream Co. v. Ravenna Grocery Co., 306 Ky. 182, 206 S.W.2d 824, where the driver of one truck struck the rear end of another which had just pulled onto the highway 600 feet ahead, in holding the driver of the striking vehicle negligent as a matter of law, we said:
“Baker testified that he was traveling about 35 miles per hour, but he had no speedometer on his truck and his testimony on that issue was more or less a surmise. The testimony as a whole shows that he could have seen the efforts of West to cross the highway on to its south side for at least 600 feet and if *865in that process his view was obstructed, it was his duty to slow down until the obstruction in front of him were corrected and to thereby prevent the collision.”
In Freeman v. W. T. Sistrunk & Co., 312 Ky. 438, 227 S.W.2d 979, the truck was stopped at the side of the highway at night because the gas tank had run empty, the plaintiff struck it from the rear. In this case there was only 150 feet of unobstructed road and we said:
“ * * * she assumed the truck was moving and continued at the same rate of speed she was traveling which, according to her own testimony, was as much as forty miles an hour, and slowed down too late to avoid the collision. She took no proper precaution to avoid hitting the truck which, whether moving or standing, was in her path. Under these circumstances we think Mrs. Freeman’s own negligence was the proximate cause of her unfortunate accident. Lexington-Hazard Express Co. v. Umberger, supra.”
In Banner Transfer Company v. Morse, Ky., 274 S.W.2d 380, we held that reasonable minds could not differ where an automobile driver struck the rear of a parked truck in broad daylight. We said the automobile driver is guilty of negligence as a matter of law. Here we said:
“The question of contributory negligence ordinarily should be submitted to the jury.. Hardware Mutual Casualty Co. v. Union Transfer & Storage Co., 205 Ky. 651, 266 S.W. 362; Padgett v. Brangan, 228 Ky. 440, 15 S.W.2d 277, cited above. But where reasonable minded men could arrive at only one conclusion from the testimony, the question becomes one of law for the court. Acres v. Hall’s Adm’r, Ky., 253 S.W.2d 373. It seems to us the testimony in this case points unerringly to the fact that plaintiff either was not keeping a proper lookout or did not have her car under proper control. The rule in this jurisdiction is that an injured party may not recover damages if his negligence is a contributing factor in causing the injury. It is not necessary that plaintiff’s negligence be the sole cause of the injury; it is sufficient if it contributes to the extent that the injury would not have occurred but for such negligence. Saddler v. Parham, Ky., 249 S.W.2d 945; McCarter v. Louisville & N. R. Co., 314 Ky. 697, 236 S.W.2d 933. We are unable to escape the conclusion that plaintiff was guilty of contributory negligence as a matter of law and that the trial court should have directed a verdict for the defendant. For a case very similar on the facts, see Turpin v. Scrivner, 297 Ky. 365, 178 S.W.2d 971.”
As late as 1955 in Tate v. Crockett, Ky., 277 S.W.2d 22, we were adhering to the same rule. In that case the truck was stopped upon the highway at night. In holding the driver of the striking automobile negligent as a matter of law, we said:
“From the foregoing resume of the evidence, we think it is beyond question that Tate was negligent as a matter of law in failing to keep a proper lookout. It is undisputed that the rear of the truck was well lighted, and that there were at least two flares burning on or near the highway west of the truck.”
How we can today decide a case on all fours with those above cited completely contrary to the rule there set out and never recognize their validity is beyond me. Proper appellate procedure demands they be distinguished, overruled or followed, but in no event ignored.1
For the foregoing reasons, I respectfully dissent.

. After this dissent was circulated the court modified the majority opinion to include the eases cited in this dissent. However, the principle is in no manner changed as the opinion does nothing more than attempt to brush them off.